Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 1 of 18 PageID 39




                    UNITED STATES DISTRICT COURT
                           Northern District of Texas
                                Dallas Division

     Stephen Noviello,                       §
                                             §
                         Plaintiff,          §
                                             § CA No. 3:21-cv-1874
                                             §
     v.                                      §
                                             § Class Action Complaint
     United Debt Settlement d/b/a            § Jury Demanded
     United Settlement, Gabriel Gorlik       §
     and Marcel Bluvstein                    §
                                             §
                         Defendants.


     PLAINTIFF Stephen Noviello’S FIRST AMENDED CLASS ACTION
                           COMPLAINT

           1.      Stephen Noviello (“Plaintiff”) brings this action to enforce the

    consumer-privacy provisions of the Telephone Consumer Protection Act

    (“TCPA”), a federal statute enacted in 1991 in response to widespread public

    outrage about the proliferation of intrusive, nuisance telemarketing practices. See

    Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

           2.      Plaintiff’s cellular residential telephone number is/was listed on the

    national Do Not Call Registry, a list explicitly designed to protect the public from

    these kind of intrusive telemarketing calls. Defendants or their telemarketing

    representatives or lead generators texted Plaintiff’s residential phone on 3



    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 1
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                   Page 2 of 18 PageID 40




    occasions, once on April 2, 2020, and twice on March 29, 2021 and made marketing

    solicitations, i.e., texts for the purpose of the purpose of encouraging the purchase

    or rental of, or investment in, property, goods, or services.

           3.      Because Plaintiff had not given his consent to receive these

    calls/texts from Defendants, these calls violated the TCPA and the Do Not Call

    Registry laws and regulations.

           4.      This is the exact scenario Congress attempted to prevent in enacting

    the TCPA. Plaintiff now seeks this Court's intervention and help in attempting to

    prohibit this unlawful conduct.

           5.      Because the calls were transmitted using technology capable of

    generating hundreds of thousands of telemarketing calls per day, and because

    telemarketing campaigns generally place calls to hundreds of thousands or even

    millions of potential customers en masse, Plaintiff brings this action on behalf of a

    proposed nationwide class of other persons who received illegal telemarketing calls

    from or on behalf of Defendants.

           6.      A class action is the best means of obtaining redress for the

    Defendants’ wide scale illegal telemarketing, and is consistent both with the private

    right of action afforded by the TCPA and the fairness and efficiency goals of Rule

    23 of the Federal Rules of Civil Procedure.

                                           Parties



    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 2
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                    Page 3 of 18 PageID 41




              7.    Plaintiff is a resident of this District.

              8.    Defendant United Debt Settlement d/b/a United Settlement

    (“United Settlement”) is an entity that solicits business in the State of Texas.

    United Settlement has appeared in this action.

              9.    Gabriel Gorlik (“Gorlik”) participated in the illegal telemarketing

    by personally approving the calling campaigns and directing the activities of the

    individuals that made the calls. Gorlik has appeared in this action.

          10.       At all times relevant hereto, Gorlik, acting in concert with the other

    Defendants, has formulated, directed, controlled, had the authority to control, or

    otherwise participated in the acts and practices set forth in this Complaint.

              11.   Gorlik, along with the other Defendants, controlled and used the

    autodialing equipment at issue and “developed or authorized the policies and

    procedures that led to violations of the TCPA.” McGee v. Halsted Fin. Servs., LLC,

    2014 U.S. Dist. LEXIS 36159 at *2 (D. Del. Mar. 19, 2014) (citing Maryland v.

    Universal Elections, Inc., 729 F.3d 370, 378 (4th Cir. 2013)).

              12.   Marcel Bluvstein (“Bluvstein”) participated in the illegal

    telemarketing by personally approving the calling campaigns and directing the

    activities of the individuals that made the calls. Bluvstein has appeared in this

    action.




    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 3
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                    Page 4 of 18 PageID 42




           13.     At all times relevant hereto, Bluvstein, acting in concert with the

    other Defendants, has formulated, directed, controlled, had the authority to

    control, or otherwise participated in the acts and practices set forth in this

    Complaint.

           14.     Bluvstein, along with the other Defendants, controlled and used the

    autodialing equipment at issue and “developed or authorized the policies and

    procedures that led to violations of the TCPA.” McGee v. Halsted Fin. Servs., LLC,

    2014 U.S. Dist. LEXIS 36159 at *2 (D. Del. Mar. 19, 2014) (citing Maryland v.

    Universal Elections, Inc., 729 F.3d 370, 378 (4th Cir. 2013)).

           15.     Debt      Settlement,   Gorlik   and    Bluvstein     are   collectively

    “Defendants.”

                                           Venue

           16.     The Court has federal question subject matter jurisdiction over

    these TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

           17.     Venue is proper because the Plaintiff is a resident of this District and

    Defendants have sufficient contacts in this State and District to subject it to

    personal jurisdiction.

                                    Article III Standing

           18.     Plaintiff has Article III standing for his claim under the TCPA.

    Spokeo, Inc., v. Thomas Robins, 136 S. Ct. 1540 (2016). See also, Jamison v. Esurance



    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 4
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                   Page 5 of 18 PageID 43




    Ins. Servs., Inc., No. 3:15-CV-2484-B, 2016 WL 320646, at *3 (N.D. Tex. Jan. 27,

    2016).

             19.      Plaintiff was harmed by Defendants’ actions of texting his

    residential phone while his number was on the Do Not Call Registry, without

    consent and with an ATDS and/or a pre-recorded voice in the following manners:

                      a.      Plaintiff’s privacy was invaded by Defendants;

                      b.      Plaintiff was harassed and abused by Defendants’ telephone

             texts;

                      c.      Defendants’ texts were a nuisance to Plaintiff;

                      d.      Plaintiff’s phone was unavailable for other use while

             processing the illegal texts from Defendants;

                      e.      Defendants illegally seized Plaintiff’s telephone line while

             they made illegal texts to Plaintiff’s cellular telephone;

                      f.      Plaintiff’s telephone line was occupied by multiple

             unauthorized texts from Defendants;

                      g.      Defendants’ seizure of Plaintiff’s telephone line was

             intrusive; and

                      h.      Plaintiff was inconvenienced by Defendants’ calls, by among

             other things, having to check the texting party.




    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 5
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                Page 6 of 18 PageID 44




                           The National Do Not Call Registry

           20. The national Do Not Call Registry (the “Registry”) allows consumers

    to register their telephone numbers and thereby indicate their desire not to receive

    telephone solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing

    on the Registry “must be honored indefinitely, or until the registration is cancelled

    by the consumer or the telephone number is removed by the database

    administrator.” Id.

           21.     The TCPA and implementing regulations prohibit the initiation of

    telephone solicitations to residential and wireless telephone subscribers to the

    Registry. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).

           22.     A person whose number is on the Registry, and who has received

    more than one telephone call within any twelve-month period by or on behalf of the

    same entity in violation of the TCPA, can sue the violator and seek statutory

    damages. 47 U.S.C. § 227(c)(5).

           23.     The regulations exempt from liability a caller who has obtained the

    subscriber’s signed, written agreement to receive telephone solicitations from the

    caller. 47 C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the

    telephone number to which the calls may be placed. Id.




    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 6
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 7 of 18 PageID 45




                                    Factual Allegations

                    Defendants placed telemarketing texts to the Plaintiff

           24.      Plaintiff is the owner of and user of the residential telephone number

    214-448-0779.     Each of the telephone texts referenced below were made to

    Plaintiff’s residential telephone number 214-448-0779. 214-448-0779 is a cellular

    number/network. None of the texts at issue were placed by Defendants to

    Plaintiff’s residential phone number for "emergency purposes."

           25.      Defendants or their telemarketing representatives or lead generators

    texted Plaintiff’s cellular residential phone on 3 occasions, once on April 2, 2020,

    and twice on March 29, 2021, and made marketing solicitations, i.e., texts for the

    purpose of the purpose of encouraging the purchase or rental of, or investment in,

    property, goods, or services.

           26.      The texts were for the purpose of encouraging the purchase or rental

    of, or investment in, property, goods, or services. Specifically, Defendants were

    seeking to provide debt services and business loans to Plaintiff.

           27.      The calls were placed without the Plaintiff’s prior express written

    consent and were willful violations of the respective laws. Defendants have been

    sued before for TCPA violations.

           28.      Plaintiff is not a customer of Defendants and has not provided

    Defendants with his written consent to be called on his residential number.



    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 7
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                     Page 8 of 18 PageID 46




            29.     All the calls were placed to a telephone number that Plaintiff had

    listed on the National Do Not Call Registry for more than 31 days prior to the calls

            30.     All of the calls were made by Defendants or Defendants’ authorized

    agents and partners in Defendants’ solicitation scheme. Thus, all of the calls were

    made on behalf of Defendants.

            31.     Defendants have failed to register pursuant to § 302.101 of the Texas

    Business & Commercial Code to provide telephone solicitations.                         The

    https://direct.sos.state.tx.us/telephone/telephonesearch.asp             site     (“Texas

    Registration Database”) does not contain Defendants’ registration.

            32. The telephone numbers from which Plaintiff was texted (203-399-0657

    and 646-506-3424) do not appear in the Texas Registration Database.

            33. Defendants do not qualify for an exemption under § 302.053.

            34. The texts were made to Plaintiff who was located in Texas and who

    qualifies as a “purchaser” under § 302.001 of the Texas Business & Commercial

    Code.

                                   Class Action Allegations


            35.     As authorized by Rule 23 of the Federal Rules of Civil Procedure,

    Plaintiff brings this action on behalf of a class of all other persons or entities similarly

    situated throughout the United States.




    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 8
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 9 of 18 PageID 47




           36.     The class of persons Plaintiff proposes to represent with respect to

    Count One is tentatively defined as all persons within the United States whose

    phone numbers were registered on the Do Not Call Registry for more than 31 days

    prior to receiving calls from, or on behalf of, Defendants, and who, within the four

    years before the filing of the initial Complaint, received more than one

    telemarketing call on their residential or cellular line within any twelve-month

    period from, or on behalf of, Defendants.

           37.     The class of persons Plaintiff proposes to represent with respect to

    Count Two is tentatively defined as all persons in the state of Texas from four years

    prior to the filing of this action through the present who (1) Defendants (or an agent

    acting on behalf of Defendants) called where the telephone number had been listed

    on the National Do Not Call Registry for at least thirty days; (2) for the purpose of

    selling Defendant’s products and services; and (3) for whom Defendant claims it

    (a) obtained prior express written consent in the same manner as Defendant claims

    it supposedly obtained prior express written consent to call the Plaintiff, or (b) did

    not obtain prior express written consent.

           38.     The class of persons Plaintiff proposes to represent with respect to

    Count Three is tentatively defined as all persons in the state of Texas from four

    years prior to the filing of this action through the present (or an agent acting on




    _______________________________________________________________________________
                        Plaintiff’s First Amended Class Action Complaint
                                             Page | 9
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21               Page 10 of 18 PageID 48




    behalf of Defendant) to whom Defendant (or an agent acting on behalf of

    Defendant) made a telephone solicitation.

            39.     The classes as defined above are identifiable through phone records

    and phone number databases.

            40.     Plaintiff does not know the exact number of members in the

    proposed classes, but reasonably believes based on the scale of Defendants’

    business, and the number of autodialed robo-calls that he received, that the classes

    are so numerous that individual joinder would be impracticable. On information and

    belief, the potential class members number at least in the hundreds or thousands.

            41.     Plaintiff and all members of the proposed classes have been harmed

    by the acts of Defendants in the form of multiple involuntary telephone and

    electrical charges, the aggravation, nuisance, and invasion of privacy that

    necessarily accompanies the receipt of unsolicited and harassing telephone calls,

    and violations of their statutory rights.

            42.     Plaintiff is a member of the classes.

            43.     There are questions of law and fact common to Plaintiff and to the

    proposed classes, including but not limited to the following:

                    a.      Whether Defendants violated the TCPA by engaging in

    advertising by unsolicited telemarketing calls;




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 10
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                  Page 11 of 18 PageID 49




                   b.         Whether Defendants or their agents, within the four years

    before the filing of the initial Complaint, made more than one telemarketing calls

    within any twelve-month period to individuals whose telephone number had been

    registered on the Do Not Call Registry for more than 31 days.

                   c.         Whether the Plaintiff and the class members are entitled to

    statutory damages as a result of Defendants’ actions.

            44.    Plaintiff’s claims are typical of the claims of class members.

            45.    Plaintiff is an adequate representative of the class because his

    interests do not conflict with the interests of the class, he will fairly and adequately

    protect the interests of the class, and he is represented by counsel skilled and

    experienced in class actions, including TCPA class actions.

            46.    The actions of Defendants are generally applicable to the class as a

    whole and to Plaintiff.

            47.    Common questions of law and fact predominate over questions

    affecting only individual class members, and a class action is the superior method

    for fair and efficient adjudication of the controversy. The only individual question

    concerns identification of class members, which will be ascertainable from records

    maintained by Defendants and/or their agents.




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 11
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 12 of 18 PageID 50




             48.     The likelihood that individual members of the class will prosecute

    separate actions is remote due to the time and expense necessary to prosecute an

    individual case.

             49.     Plaintiff is not aware of any litigation concerning this controversy

    already commenced by others who meet the criteria for class membership described

    above.

                                      Causes of Action

                                       Count One:
                     Violation of the TCPA’s Do Not Call provisions

             50.     Plaintiff incorporates the allegations from all previous paragraphs as

    if fully set forth herein.

             51.     The Defendants violated the TCPA by initiating telephone

    telemarketing solicitations to persons and entities whose telephone numbers were

    listed on the Do Not Call Registry.         See 47 U.S.C. § 227(c); 47 C.F.R. §

    64.1200(c)(2).

             52.     The Defendants’ violations were negligent or knowing/willful as

    Defendants have been sued before for this same conduct with regard to other

    individuals.

             53.     Relief Sought: For himself and all class members, Plaintiff requests

    the following relief:




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 12
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                Page 13 of 18 PageID 51




                    a. That Defendants be restrained from engaging in future

    telemarketing in violation of the TCPA.

                    b. That Defendants, and their agents, or anyone acting on its

    behalf, be immediately restrained from altering, deleting or destroying any

    documents or records that could be used to identify class members.

                    c. That the Court certify the claims of the named plaintiff and all

    other persons similarly situated as class action claims under Rule 23 of the Federal

    Rules of Civil Procedure and Plaintiff’s counsel be named as counsel for the

    classes.

                    d. That the Plaintiff and all class members be awarded statutory

    damages of $500 for each violation, with triple damages for any willful or knowing

    violation, as provided by the law.

                    e. That the Plaintiff recover his attorneys’ fees and costs.

                    f. That the Plaintiff and all class members be granted other relief

    as is just and equitable under the circumstances.

                                       Count Two:
                  Violation of Tex. Bus. & Com. Code, Chapter 305 (“TBCC”)

            62.     Plaintiff incorporates by reference all of the above paragraphs as

    though fully stated herein.




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 13
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 14 of 18 PageID 52




            63.    Plaintiff is a “person” as defined by Texas Business & Commerce

    Code § 1-201(b)(27).

            64.    Defendants are a “person” as defined by Texas Business &

    Commerce Code § 1-201(b)(27).

            65.    Pursuant to Section 305-053(a) of the Texas Business & Commerce

    Code, a person who receives a communication that violates 47 U.S.C. § 227, or a

    regulation adopted under that provision, may bring an action against the person who

    originates the communication for an injunction, damages or both an injunction and

    damages.

            66.    As set forth above Defendants violated 47 U.S.C. § 227, or a

    regulation adopted under that provision.

            67.    Plaintiff is entitled to a permanent injunction to prevent any further

    violations of the Texas Business & Commerce Code, Chapter 305.

            68.    Pursuant to Section 305-053(b) of the Texas Business & Commerce

    Code, Plaintiff is entitled to the greater of $500.00 for each violation or Plaintiff’s

    actual damages for each call negligently made by Defendants.

            69.    Pursuant to Section 305-053(c) of the Texas Business & Commerce

    Code, Plaintiff is entitled to not more than the greater of $1,500.00 for each

    violation or three times Plaintiff’s actual damages for each violation by Defendants

    that the Court finds was made knowingly or intentionally.



     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 14
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 15 of 18 PageID 53




            70.     Relief Sought: For himself and all class members, Plaintiff requests

    the following relief:

            a.      That Defendants be restrained from engaging in future

                    telemarketing in violation of the TBCC.

            b.      That Defendants, and its agents, or anyone acting on its behalf, be

                    immediately restrained from altering, deleting or destroying any

                    documents or records that could be used to identify class members.

            c.      That the Court certify the claims of the named plaintiff and all other

                    persons similarly situated as class action claims under Rule 23 of the

                    Federal Rules of Civil Procedure and Plaintiff’s counsel be named as

                    counsel for the classes.

            d.      That the Plaintiff and all class members be awarded statutory

                    damages of $500 for each violation, with triple damages for any

                    willful or knowing violation, as provided by the law.

            e.      That the Plaintiff recover his attorneys’ fees and costs.

            f.      That the Plaintiff and all class members be granted other relief as is

                    just and equitable under the circumstances


                                        Count Three
             Violation of § 302.101 of the Texas Business & Commerce Code.




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 15
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                 Page 16 of 18 PageID 54




    71. Plaintiff incorporates the forgoing paragraphs as though the same were set forth

        at length herein.

    72. §302.101 of the Texas Business & Commerce Code prohibits sellers from

        engaging in telephone solicitation from a location in this state or to a purchaser

        located in this state unless the seller obtains a registration certificate from the

        Office of the Secretary of State for the business location from which the

        solicitation is made.

    73. Defendants violated § 302.101 of the Texas Business & Commercial Code when

        it or its representatives engaged in continuous and repetitive telephone

        solicitation of Plaintiff without obtaining a registration certificate from the

        Office of the Secretary of State.

    74. §302.302(a) of the Texas Business & Commerce Code provides that a person

        who violates this chapter is subject to a civil penalty of no more than $5,000 for

        each violation. Furthermore, §302.302(d) provides that the party bringing the

        action is also entitled to recover all reasonable cost of prosecuting the action,

        including court costs and investigation costs, deposition expenses, witness fees,

        and attorney fees.

    75. Relief sought for himself and all class members:

          a.   That the Court certify the claims of the named plaintiff and all other

               persons similarly situated as class action claims under Rule 23 of the



     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 16
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21                   Page 17 of 18 PageID 55




                 Federal Rules of Civil Procedure and Plaintiff’s counsel be named as

                 counsel for the classes.

          b.     For Plaintiff and each of the class members a civil penalty of $5,000 for

                 each violation of §302.302(a) of the Texas Business & Commerce Code;

          c.     all reasonable cost of prosecuting the action, including court costs and

                 investigation costs, deposition expenses, witness fees, and attorney fees;

          d.     Injunctive relief (as provided under §302.302(d) of the Texas Business &

                 Commerce Code); and

          e.     That the Plaintiff and all class members be granted other relief as is just

                 and equitable under the circumstances.

               Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                        Respectfully submitted:

                                        By:      /s/ Chris R. Miltenberger
                                                 Chris R. Miltenberger
                                                 Texas State Bar Number 14171200
                                                 Designated as Lead Attorney

                                        The Law Office of Chris R. Miltenberger,
                                        PLLC

                                        1360 N. White Chapel, Suite 200
                                        Southlake, Texas 76092
                                        817-416-5060 (office)
                                        817-416-5062 (fax)
                                        chris@crmlawpractice.com




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 17
Case 3:21-cv-01874-X-BN Document 8 Filed 08/20/21              Page 18 of 18 PageID 56




                                    Attorney for Plaintiff



                              Federal Rule 15 Amendment

           This amended complaint is being filed as a matter of right pursuant to
    Federal Rule of Civil Procedure 15(a)(1)(B).

                                           By:       /s/ Chris R. Miltenberger
                                                      Chris R. Miltenberger


                                 Certificate of Service

           The undersigned certifies that the foregoing document was filed
    electronically through the Court’s CM/ECF system in compliance with the Local
    Rules.

                                           By:     /s/ Chris R. Miltenberger
                                                    Chris R. Miltenberger




     _______________________________________________________________________________
                         Plaintiff’s First Amended Class Action Complaint
                                              Page | 18
